Citation Nr: 0528430	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  99-15 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to October 3, 2001, and in excess of 70 percent 
thereafter for residuals of a right brachial plexus nerve 
injury with radiculopathy (formerly referred to as a right 
radial nerve injury with severe radiculopathy).

2.  Entitlement to an initial rating in excess of 10 percent 
prior to March 10, 2004, and in excess of 30 percent 
thereafter for residuals of trapezius myositis. 

3.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

4.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

5.  Entitlement to service connection for tinea versicolor, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for seborrheic 
dermatitis, including as due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of a low 
back injury.

8.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January to August 1991, 
including in the Southwest Asia Theater of Operations 
February 6, to August 3, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The RO misinformed the veteran in the March 2004 rating 
decision that the initial rating for trapezius myositis was 
no longer on appeal because a 30 percent rating was the 
maximum rating for this disorder.  This issue is still in 
appellate status because it involves an initial staged rating 
of 10 percent prior to March 10, 2004, and in excess of 30 
percent thereafter for residuals of trapezius myositis.

The issue of service connection for residuals of low back and 
right leg injuries are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From the effective date of service connection to June 9, 
1999, the veteran's right (major) brachial plexus nerve 
injury with radiculopathy was manifested by mild incomplete 
paralysis.

2.  Beginning June 10, 1999, the veteran's right (major) 
brachial plexus nerve injury with radiculitis was manifested 
by moderate incomplete paralysis.

3.  Beginning no earlier than October 3, 2001, the veteran's 
right (major) brachial plexus nerve injury with radiculopathy 
was manifested by severe incomplete paralysis.

4.  From the effective date of service connection until March 
9, 2004, the veteran had moderate limitation of cervical 
motion with trapezius muscle spasm due to trapezius myositis.

5.  From March 10, 2004, the veteran had moderate limitation 
of motion of the cervical spine with decreases in motion in 
all directions except flexion, compared to July 1998, and 
with increased trapezius pain.

6.  The veteran does not have medically documented 
undiagnosed hair loss attributable to an undiagnosed disease.  

7.  There is affirmative medical evidence of record 
demonstrating that the veteran's memory is not impaired.

8.  The veteran does not have an undiagnosed skin disorder; 
his diagnosed tinea versicolor and seborrheic dermatitis are 
not shown to be related to service.  



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating greater 
than 10 percent for right (major) brachial plexus injury with 
radiculitis from the effective date of service connection to 
June 9, 1999, were not met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 5203-8513 (2005).

2.  The schedular criteria for a 40 percent disability rating 
for right (major) brachial plexus injury with radiculitis 
were met from June 10, 1999, to October 2, 2001.  38 U.S.C.A. 
§§ 1155, 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o)(1), 
4.71a, 4.124a, Diagnostic Code 5203-8513 (2005).

3.  The schedular criteria for a 70 percent disability rating 
for right (major) brachial plexus injury with radiculitis 
were met from October 3, 2001.  38 U.S.C.A. §§ 1155, 5110(a) 
(West 2002); 38 C.F.R. §§ 3.400(o)(1), 4.71a, 4.124a, 
Diagnostic Code 5203-8513 (2005).

4.  The schedular criteria for a 20 percent disability rating 
for cervical myositis were met from the effective date of 
service connection to March 9, 2004.  38 U.S.C.A. §§ 1155, 
5110(a) (West 2002); 38 C.F.R. §§ 3.400(o)(1), 4.20, 4.40, 
4.71a, Diagnostic Code 5021-5290 (1998).

5.  The schedular criteria for a 30 percent disability rating 
for trapezius myositis were met from March 10, 2004.  
38 U.S.C.A. § 1155, 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1), 4.40, 4.71a, Diagnostic Code 5021-5237 
(2005).

6.  The veteran did not incur an undiagnosed illness 
resulting in hair loss in wartime service.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

7.  The veteran did not incur an undiagnosed illness 
resulting in memory loss in wartime service.  38 U.S.C.A. 
§§ 1110, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

8.  The veteran did not incur tinea versicolor in wartime 
service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

9.  The veteran did not incur seborrheic dermatitis in 
wartime service.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Higher Initial Ratings

This appeal is from the initial rating assigned to two 
disabilities upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO did not consider staged ratings per se.  Before the 
Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
Under the facts of this case, the appellant is not prejudiced 
by the Board's consideration of staged ratings.  The RO 
rerated the disability during the pendency of this appeal, 
considering evidence as it entered the record.  The appellant 
has argued the merits of the claim coincident the submission 
of additional evidence.  A staged rating under Fenderson, 12 
Vet. App. 119, is little different.  Therefore, the appellant 
suffers no deprivation of due process in the Board's action.

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A. Right Brachial Plexus Nerve Injury with Radiculopathy 
(formerly referred to as Right Radial Nerve Injury with 
Severe Radiculopathy)

The veteran sustained an injury on a fall while on inactive 
duty for training on January 23, 1991, which the veteran 
perceives as injury of the right shoulder and arm.  VA 
neurology clinic records of 1998 and 1999 diagnosed the 
neurological residuals as a right brachial plexus injury.

The veteran's right arm disabilities are rated as impairment 
of the clavicle or scapula manifested by residuals in the 
right upper radicular nerve group.  See 38 C.F.R. §§ 4.27, 
4.71a Diagnostic Code 5203, 4.124a, Diagnostic Code 8513 
(2005).  Rating the disability as the upper radicular group 
despite the rating decision's use of brachial plexus nerve 
radiculopathy as the diagnostic nomenclature affords 
inclusion of more complex residuals affecting more than the 
just the brachial plexus nerve distribution.  Absent clear 
medical evidence that only the radial nerve is involved, and 
given the VA neurology clinic diagnosis of brachial plexus 
injury, it is appropriate to rate the disability with the 
more inclusive diagnostic code 8513 which refers to all 
radicular groups.

VA outpatient treatment records of May to January 1999 show 
the veteran was seen for complaints of right hand weakness 
and inability to fully extend his fingers.  Examination 
confirmed the inability to fully extend fingers and mild 
atrophy of the thenar eminence of the right hand by clinical 
evaluation and magnetic resonance imaging (MRI) findings of 
marked atrophy of the right latissimus dorsi and 
subscapularis muscle with mild to moderate impingement upon 
the supraspinatus muscle and tendon secondary to degenerative 
changes of the acromiclavicular joint.  Clinical diagnosis 
was of brachial plexus injury in January 1991.  The VA 
compensation examinations of July 1998 found full ranges of 
motion of the right shoulder without pain and no objective 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of the right shoulder.  
There was mild weakness of the right elbow, extensor muscle 
triceps of IV/V and mild weakness of the right wrist extensor 
muscle with strength of IV/V.  The neurology outpatient 
record of January 1999 shows no change.  Outpatient 
electrodiagnostic studies of August 1998 showed chronic and 
active findings consistent with a right lesion to multiple 
nerve roots, probably proximal to their respective dorsal 
root ganglia.  The reviewing physician opined that the time 
elapsed since the veteran's injury suggested that the lesion 
may represent an incomplete avulsion of multiple cervical 
spinal nerves with varying degrees of recovery.

The outpatient records through January 1999 and the VA 
compensation reports are consistent with impairment of the 
clavicle at the brachial plexus with neurological 
manifestations in the right upper extremity consistent with a 
20 percent rating for mild incomplete paralysis in the upper 
radicular group.  38 C.F.R. § 4.124a, Diagnostic Code 8513 
(2005).  A November 1998 application for Social Security 
Administration disability benefits provides the veteran's 
subjective report of being "nearly unable" to use his arm, 
but it lacks any objective content to inform a selection of 
the level of disability for VA purposes.  A January 1999 
neurological evaluation done for the Social Security 
Administration confirmed the muscle atrophies and found 
impairment of the right upper extremity, primarily of the 
right hand for fine motor skills.  The two reports appear 
consistent with each other and with the earlier reports 
showing mild incomplete paralysis.  38 C.F.R. § 4.17a, 
Diagnostic Code 8513 (2005).  The SSA found the veteran 
completely disabled for its purposes from March 1998, but the 
objective evidence, nonetheless is consistent with mild 
partial paralysis as of the effective date of service 
connection.

The outpatient neurology note of June 1999 shows decreasing 
strength in certain muscles, showing strength of 3/5.  The 
examiner opined that the veteran's description of shoulder 
pain is consistent with muscle not neurological pain.  Right 
shoulder extension and flexion were then limited to 80 
degrees.

The June 1999 neurology clinic report shows progression in 
the veteran's partial paralysis warranting an increase from 
that date.  Whereas the rating criteria provide different 
levels of compensation for mild, moderate, and severe partial 
paralysis without the guidance of objective criteria for 
distinguishing among these level of disability, it is 
reasonable to find the decrease in strength more nearly 
approximates moderate than mild impairment.    A report of 
residual functional capacity done for the Social Security 
Administration in March 1999 is consistent with the VA 
outpatient findings and do not suggest limitation of 
functional capacity consistent with severe incomplete 
paralysis.

A VA examination of April 2000 essentially confirmed the 
prior neurological findings, but disputed the 1998 MRI 
findings of degenerative joint disease of the shoulder, 
commenting that x-ray is the study of choice to diagnose 
degenerative changes, and that prior x-ray study of the 
veteran's shoulder was negative.  Whereas the April 2000 VA 
examiner apparently referenced x-ray studies of the veteran's 
right shoulder done at the time of his injury, the failure to 
find degenerative changes the day of the injury must be 
discounted, and the April 2000 examiner's implication that 
current findings are unrelated to the injury in service are 
rejected as unfounded based on the examination.  38 C.F.R. 
§ 4.2, 4.70 (2005).

VA compensation and pension examinations of May 2002 show a 
great increase in neurological impairments of the right 
shoulder and arm, ultimately finding the right shoulder 
frozen and the right hand useless.  The objective findings do 
not show complete paralysis of the entire right upper 
brachial nerve group commensurate with or nearly 
approximating the criteria for a 90 percent rating.  
38 C.F.R. § 4.7 (2005).  The findings are consistent with a 
70 percent rating for severe incomplete paralysis.

There is a hiatus in the medical records pertaining to the 
severity of the veteran's neurologic disability from June 
1999 to May 2002.  The April 2000 VA examination report 
addressed only the fact, cause and time of onset, not the 
severity of the condition.  It does not fill in the hiatus in 
the medical record.

The RO assigned an effective date of October 3, 2001, to the 
70 percent disability stage of the veteran's initial 
disability rating.  The RO identified the date as the date of 
a claim.  The only document of record bearing that date is 
the veteran's report of the status of his dependents.  The RO 
appears to have treated the increase in rating to 70 percent 
as the resolution of a claim for an in creased rating.  As 
judicial precedent made clear some time before, this staging 
of the rating is not in response to such a claim.  Fenderson, 
12 Vet. App. 119.

The effective date of any changes in the rating as a result 
of staging is based on the facts found.  The dates of any 
staging in the rating are based on the facts found, 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2005).  The rule providing for effective dates of increased 
ratings prior to the date of a claim for an increase does not 
apply, see 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005), because the instant appeal is not 
predicated on a claim of increase in disability, but on a the 
assertion that the initial disability rating was too low, and 
there can be no disability rating prior to the effective date 
of service connection.  The staged rating of an initial award 
of service connection is not the circumstance for which law 
and regulation provides an exception to the "facts found" 
rule of effective dates.  Cf. Harper v. Brown, 10 Vet. App. 
125 (1997) (rule providing for effective date of increased 
rating prior to date of claim for increase applies only where 
increase in disability preceded the claim).  Under the 
circumstances of this case, this decision will not disturb 
the currently assigned effective date of the 70 percent 
rating, but the evidence of record does not support an 
effective date of the 70 percent stage of the disability 
rating prior to October 3, 2001.

B.  Cervical Myositis

The veteran is rated for limitation of the cervical spine 
resulting from myositis of the right trapezius muscle, rated 
for limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021-5290 (1998).  The RO initially 
denominated the disability upper trapezius myositis and 
changed the diagnostic nomenclature to cervical myositis with 
the March 2004 rating decision.  The rating criteria for the 
cervical spine and paravertebral muscles have been amended 
since the award of service connection, and the diagnostic 
codes have been renumbered effective September 26, 2003.  See 
38 C.F.R. § 4.71a (2005) (General Rating Formula for Diseases 
and Injury of the Spine).

Whereas there has been a change in the rating criteria, the 
criteria most favorable to the veteran are applied, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), except that the newer 
criteria cannot apply prior to their effective date, even if 
they are more favorable.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 4.114 (2005); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On VA examination of the cervical spine in July 1998, the 
veteran had 25 degrees of flexion, 40 degrees of extension, 
30 degrees of lateral flexion bilaterally, and 55 degrees of 
rotation bilaterally.  Motion of the cervical spine was 
painless.  There was objective mild trapezius spasm.

The limitation of motion together with the mild trapezius 
spasm qualified for a 20 percent rating from the effective 
date of service connection.  38 C.F.R. §§ 3.400, 3.400(a), 
(b)(2), 4.71a, Diagnostic Code 5290 (1998).

VA outpatient records through June 1999 show trapezius 
tenderness, but the neurology clinic did not record ranges of 
motion; the primary focus of examination was on the right 
shoulder and arm.

There is a hiatus in the medical records regarding the range 
of motion of the neck until a VA examination in March 2004.  
At that time, flexion of the neck was to 25 degrees, 
extension to 30 degrees, lateral flexion to 20 degrees 
bilateral, and rotation to 40 degrees bilateral.  The sum of 
the ranges of motion was 175 degrees.

Under both the older and the newer rating criteria, the range 
of motion of the neck warrants a 20 percent rating.  The 
March 2004 examination gives the impression of increased 
muscular pain when compared with the July 1998 examination.  
Thus, in allowing for additional pain with the additional 
loss of range of motion, the 30 percent rating is 
appropriate.  38 C.F.R. § 4.40 (2005).  However, given the 
law and regulations governing effective dates, as discussed 
above, the 30 percent disability rating is not permissible 
prior to March 10, 2004.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

A.  Hair Loss and Memory Loss

In this case, the veteran served in the Southwest Asia 
Theater of Operations in 1991.  Consequently, he is entitled 
to a legal presumption of incurrence in service of disability 
resulting from undiagnosed illnesses, if the disability meets 
certain criteria of time of onset, duration of claimed 
condition, and characteristics of the signs and symptoms of 
the disability.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2005).

The veteran's service medical records are negative for 
complaints or treatment of hair loss or memory loss.  VA 
Persian Gulf War Registry examination of May 1998 noted no 
complaint of either and no pertinent finding.  The examiner 
specifically noted there was no "unexplained illness."  No 
VA outpatient or compensation examination, private or Social 
Security Administration record makes mention of hair loss or 
memory loss.  A VA psychiatric compensation examination of 
June 1998 found the veteran to have a good memory.

In short, if the veteran has hair loss, it is not documented, 
and cannot be attributed to any symptoms or objective signs 
of being related to an undiagnosed disease contracted in 
Southwest Asia.  There is affirmative medical finding that 
the veteran's memory is not impaired.

VA is authorized by law to pay disability compensation for 
current disability only.  Gilpin v. West, 155 F. 3d 1353, 
1356 (Fed. Cir. 1998) (service connection based on wartime 
service); Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 
1997) (service connection based on peacetime service).  The 
evidence of record shows neither regarding hair nor memory 
loss and the claims are denied.

B.  Tinea Versicolor and Seborrheic Dermatitis

The veteran's service medical record contains contradictory 
entries regarding any skin condition.  A May 1991 
redeployment examination found no defects of the veteran's 
skin.  Another medical record of the same date noted the 
veteran's complaint of a rash of his lower back developing 
about three weeks after deployment to Southwest Asia.  The 
rash was noted as without pruritus.  It was not diagnosed.

On Persian Gulf War Registry examination in May 1998, the 
veteran did not report, and the examiner did not find any 
skin condition.  The only entry made pertaining to the 
veteran's skin was "good tissue turgor."

On VA skin examination in September 1998, the examiner noted 
the veteran's history of "white spots ever since he left the 
Persian Gulf, treated with several creams to no avail."  The 
examiner noted hyperpigmented patches and macules with 
scaliness on forearms, arms, and thighs; erythematous patches 
with scaliness on chest and forehead; and hyperpigmented 
macules of the left forearm.  The diagnoses were tinea 
versicolor, seborrheic dermatitis, and post-inflammatory 
hyperpigmentation, left forearm.  The remainder of the 
medical evidence of record is silent about the veteran's 
skin.

The undiagnosed illness presumptions cannot apply to tinea 
versicolor or to seborrheic dermatitis: both are diagnoses.  
38 C.F.R. § 3.317(a)(1)(ii), (2)(i)(A) (2005).

The veteran is presumed to have had sound skin on entrance 
into active service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  He had a skin condition noted 
in service, but his testimony of white spots since returning 
from the Persian Gulf is too vague to find it evidence of 
continuity of symptomatology in light of the examiner's 
findings of several presentations of skin conditions, and 
none of them located where they were noted in service.  Thus, 
the preponderance of evidence is against finding that the 
veteran currently has tinea versicolor or seborrheic 
dermatitis shown to be incurred in service by notation of 
either condition in service and continuity of symptomatology.  
38 C.F.R. § 3.303(b) (2005).

The post-inflammatory hyperpigmentation of the left forearm 
appears, from the examiner's report, to be the residual of a 
past inflammation of the skin that the veteran did not have 
at the time of the examination.  Thus, that finding is not of 
current disability.  Gilpin, 155 F. 3d at 1356; Degmetich, 
104 F. 3d at 1332.

In sum, the preponderance of the evidence is against awarding 
service connection for tinea versicolor or for seborrheic 
dermatitis.

III.  Duty to Notify and to Assist

This appeal arises from claims initially filed prior to 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
Consequently, VA did not provide the appellant the notice the 
VCAA now mandates be given prior to the adjudication of 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  In letters of November 2003 and October 
2004, VA notified the veteran of the information and evidence 
necessary to substantiate his claims, of his rights to 
assistance, and of his and VA's respective burdens in 
developing evidence to prosecute his claims.  The October 
2004 letter explicitly advised the veteran to submit any 
pertinent evidence in his possession.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has 
obtained the evidence of which it had notice.  There has been 
no failure to obtain evidence of which it must notify the 
veteran.  VA examined the veteran in June, July, and 
September 1998, May 2002, and March 2004.  No additional 
examination or medical opinion was necessary prior to 
appellate review.  38 U.S.C.A. § 3.159(c), (3) (2005).

VA has discharged its duties under the VCAA.


ORDER

A disability rating greater than 10 percent for right (major) 
brachial plexus injury with radiculitis prior to June 10, 
1999, is denied.

A 40 percent disability rating for right (major) brachial 
plexus injury with radiculitis from June 10, 1999, to October 
2, 2001, is granted subject to the regulations governing 
payment of monetary benefits.

A 70 percent disability rating for right (major) brachial 
plexus injury with radiculitis prior to October 3, 2001, is 
denied.

A 20 percent disability rating for cervical myositis from the 
effective date of service connection to March 9, 2004, is 
granted subject to the regulations governing payment of 
monetary benefits.

A 30 percent disability rating for cervical myositis prior to 
March 10, 2004, is denied.

A 30 percent disability rating for cervical myositis after 
March 10, 2004, is granted subject to the regulations 
governing payment of monetary benefits.

Service connection for an undiagnosed illness resulting in 
hair loss is denied.

Service connection for an undiagnosed illness resulting in 
memory loss is denied.

Service connection for tinea versicolor is denied.

Service connection for seborrheic dermatitis is denied.


REMAND

The veteran's original application for service-connected 
disability compensation of May 1998 included a claim for 
service connection for residuals of a back and a leg injury.  
He did not specify the part of the back or which leg.  He 
informed VA examiners of July 1998 that the injuries were of 
the low back and of the right leg.

The April 1999 rating decision ruled that the claimant was 
not a veteran as to the date of his injury, because VA had 
not then verified that his duty status on the date of the 
injury was such as to make him a legally authorized claimant 
for compensation for disability resulting from that injury.  
In response to an August 1999 statement of the case on other 
issues, the veteran filed a VA Form 9 (Substantive Appeal) in 
August 1999 listing the back and leg claims as among the 
actual objectives of his application for compensation.  VA 
subsequently granted service connection for other residua of 
the injury as claimed in the May 1998 application for 
disability compensation, being the right brachial plexus 
nerve injury and the cervical myositis, but has never 
revisited the back and leg claims.

The August 1999 VA Form 9 is either a notice of disagreement 
with a the April 1999 rating decision that substantively 
denied the claims for compensation for back and leg 
disabilities, or it is a notice of disagreement with the 
failure to adjudicate the claims, see Garlejo v. Brown, 10 
Vet. App. 229 (1997); Isenbart v. Brown, 7 Vet. App. 537 
(1995), because the rating articulated its decision in terms 
of the veteran's lack of the prerequisite service to validate 
his claim.  The August 1999 VA Form 9 cannot have been a 
substantive appeal as to the back and leg claims, because the 
June 1999 notice of disagreement made no mention of the back 
or the leg, and neither did the August 1999 SOC.  38 C.F.R. 
§ 20.200 (2005).

Whether the August 1999 VA Form 9 is a NOD with the substance 
of the April 1999 rating decision as to the right leg and low 
back, or with the procedural posture of VA's articulated 
refusal to adjudicate the claim, it is an NOD, and an SOC is 
due.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Execute complete compliance with the 
VCAA of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) , 38 C.F.R. § 3.159 
(2003).  This shall include notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide, and (4) to provide any 
evidence in his possession that pertains 
to the claim.

2.  After completion of development, 
review the claim for low back and right 
leg disabilities, 38 C.F.R. § 19.26 
(2003), and issue an SOC.  38 C.F.R. 
§§ 19.29, 19.30 (2003); Manlincon v. 
West, 12 Vet. App. 238 (1999).  NOTE: the 
decision on this claim may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2003).  The veteran should be 
apprised of his right to submit a 
substantive appeal to have his claim 
reviewed by the Board.  The VA should 
allow the veteran and his representative, 
if any, the requisite period of time for 
a response.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


